HARRIS, Judge.
We agree that the record supports the court’s determination as to the amount of attorney’s fees and costs, and we affirm that portion of the judgment. Quality Engineered Installation, Inc. v. Higley South, Inc. 670 So.2d 929 (Fla.1996), however, requires that prejudgment interest be awarded. Because the amount involved will be so small in this case, we hope the parties can agree as to the appropriate dates so a further hearing before the circuit judge will not be required.
AFFIRMED in part; REVERSED in part and REMANDED.
COBB and W. SHARP, JJ., concur.